     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 1 of 18

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ERIN MUZYKA,                             No. 2:18-cv-01097 WBS
13                  Plaintiff,

14        v.                                  MEMORANDUM AND ORDER RE:
                                              DEFENDANT’S MOTION FOR
15   RASH CURTIS & ASSOCIATES,                SUMMARY JUDGMENT
16                  Defendant.

17

18                                 ----oo0oo----

19              Plaintiff Erin Muzyka brought this action against

20   defendant Rash Curtis & Associates.       Plaintiff asserts that

21   defendant violated the Fair Debt Collection Practices Act

22   (“FDCPA”), 15 U.S.C. §§ 1692 et seq., and California’s Rosenthal

23   Fair Debt Collection Practices Act (“Rosenthal Act”), Cal. Civ.

24   Code §§ 1788 et seq.     Pursuant to Federal Rule of Civil Procedure

25   56, defendant now moves for summary judgment on all of

26   plaintiff’s claims.

27   I.   Factual and Procedural Background

28              Defendant is a third-party debt collection agency.
                                          1
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 2 of 18

1    (Keith Decl. ¶ 4 (Docket No. 17).)       On May 7, 2015, defendant was

2    assigned to collect an outstanding medical debt owed by

3    plaintiff.     (Id. ¶ 7.)   Between 2015 and 2017, defendant called

4    plaintiff about the outstanding debt.        (Id. ¶ 10.)    Sometimes,

5    defendant called plaintiff more than once in a single day.             (Id.

6    ¶ 15.)   In September 2017, plaintiff’s counsel sent defendant a

7    cease-and-desist letter demanding that defendant not engage in

8    further with plaintiff.      (Id., Ex. F.)

9               The parties dispute whether plaintiff told defendant to

10   stop calling her at any point before the September 2017 cease-

11   and-desist letter.     Plaintiff contends that she spoke with

12   representatives of Rash Curtis & Associates via telephone in

13   summer 2016 and “repeatedly instructed them to stop calling her.”

14   (Pl.’s Opp. to Mot. for Sum. J., Ex. B (“Pl.’s Answers to

15   Interrog.”) at No. 7 (Docket No. 23-2).)        Defendant denies that

16   any of its representatives or employees ever made any contact

17   with plaintiff.     (Keith Decl. ¶ 10.)

18              Plaintiff also contends that defendant “threatened to

19   file suit against [p]laintiff if she did not pay the balance of

20   the alleged debt,” but that it “did not follow through with that
21   threat.”     (Pl.’s Answers to Interrog. at No. 8.)1       Defendant

22   denies that it ever spoke with plaintiff, let alone threatened

23   legal action against her.      (Keith Decl. ¶ 20.)

24   II.   Discussion

25              Summary judgment is proper “if the movant shows that

26
27   1    The court cites to plaintiff’s interrogatory responses
     because plaintiff has not proffered any declarations or
28   affidavits in support of these contentions.
                                     2
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 3 of 18

1    there is no genuine dispute as to any material fact and the

2    movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

3    P. 56(a).    A material fact is one that could affect the outcome

4    of the suit, and a genuine issue is one that could permit a

5    reasonable jury to enter a verdict in the non-moving party’s

6    favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

7    (1986).

8                The party moving for summary judgment bears the initial

9    burden of establishing the absence of a genuine issue of material

10   fact and can satisfy this burden by presenting evidence that

11   negates an essential element of the non-moving party’s case.

12   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

13   Alternatively, the movant can demonstrate that the non-moving

14   party cannot provide evidence to support an essential element

15   upon which it will bear the burden of proof at trial.          Id.   Any

16   inferences drawn from the underlying facts must, however, be

17   viewed in the light most favorable to the party opposing the

18   motion.   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

19   U.S. 574, 587 (1986).

20        A.     FDCPA Claims
21               In 1977, Congress enacted the FDCPA “to eliminate

22   abusive debt collection practices by debt collectors, to insure

23   that those debt collectors who refrain from using abusive debt

24   collection practices are not competitively disadvantaged, and to

25   promote consistent State action to protect consumers against debt

26   collection abuses.”     15 U.S.C. § 1692(e).     The Act establishes a
27   nonexclusive list of unlawful debt collection practices and

28   provides for public and private remedies.        Id. §§ 1692–1692p.
                                          3
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 4 of 18

1    Plaintiffs bringing actions under the FDCPA must do so “within

2    one year from the date on which the violation occurs.”          15 U.S.C.

3    § 1692k(d).
               1.     Calling plaintiff despite her alleged cease and
4                     desist request
5               Section 1692d of the FDCPA (“Section 1692d”) prohibits

6    debt collectors from engaging in “any conduct the natural

7    consequence of which is to harass, oppress, or abuse any person

8    in connection with the collection of a debt.”         15 U.S.C. § 1692d.

9    Courts have recognized that contacting debtor who has asked the

10   debt collector to cease and desist communications may violate

11   Section 1692d.    See Arteaga v. Asset Acceptance, LLC, 733 F.

12   Supp. 2d 1218, 1227 (E.D. Cal. 2010) (O’Neill, J.) (“[A] debt

13   collector may harass a debtor by continuing to call the debtor

14   after the debtor has requested that the debt collector cease and

15   desist communication.”)      See also Moltz v. Firstsource Advantage,

16   LLC, No. 08-CV-239S, 2011 WL 3360010, at *3 (W.D.N.Y. Aug. 3,

17   2011) (denying summary judgment for defendant debt collector on

18   Section 1692d claim where plaintiff made verbal, but not written,

19   request that defendant cease calls).

20              Plaintiff alleges that defendant violated Section 1692d
21   by “continu[ing] to call [p]laintiff multiple times daily in

22   spite of [p]laintiff’s multiple demands to stop calling her.”

23   (Compl. ¶ 20.)    Defendant argues that it is entitled to summary

24   judgment on this claim because plaintiff has failed to put forth

25   sufficient evidence to create a triable issue of fact as to

26   whether she ever told defendant to stop calling her.          See
27   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

28   (quotation omitted) (“[A] party opposing a properly supported
                                          4
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 5 of 18

1    motion for summary judgment may not rest upon the allegations or

2    denials in the pleadings, but . . . must set forth specific facts

3    showing that there is a genuine issue for trial.”).          Defendant

4    contends that plaintiff has not set forth any “specific facts”

5    showing that there is a genuine issue as to whether or not

6    plaintiff ever told defendant to stop calling her.          In support of

7    this contention, defendant points to its “uncontroverted”

8    evidence that it never spoke to plaintiff.        (See Keith Decl. ¶

9    10).   Defendant also dismisses plaintiff’s interrogatory answers

10   as a mere “recitation” of the allegations in plaintiff’s

11   complaint.    (Def.’s Reply in Supp. of Mot. for Summ. J. at 4

12   (Docket No. 28.)

13              Federal Rule of Civil Procedure 56(c) explicitly

14   permits district courts to consider “answers to interrogatories

15   when reviewing a motion for summary judgment so long as the

16   content of those interrogatories would be admissible at trial.”

17   Johnson v. Holder, 700 F.3d 979, 982 (7th Cir. 2012)(quoting

18   Hardrick v. City of Bolingbrook, 522 F.3d 758, 761 (7th Cir.

19   2008)).   See also Alaska Ctr. for Env’t v. Browner, 20 F.3d 981,

20   986 (9th Cir. 1994) (“The federal rules specifically authorize
21   the use of interrogatory answers in summary judgment

22   practice[.]”).    In order to be admissible at trial, an

23   interrogatory answer must be made on personal knowledge.

24   Johnson, 700 F.3d at 982.

25              In the instant case, plaintiff’s opposition to

26   defendant’s Motion for Summary Judgment relies on her response to
27   Interrogatory Number Two.      That interrogatory read:

28              INTERROGATORY NO. 2:
                                          5
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 6 of 18

1               For each and every date identified in YOUR
                response to Interrogatory No. 1, please state
2               with specificity the substance of each
                conversation.
3
                Plaintiff’s response to it was:
4

5               While Plaintiff does not recall the exact dates
                of each telephone conversation she had with
6               Defendant, she remembers repeatedly telling
                Defendant’s collectors to stop the harassing
7               collection calls.

8
     (Pl.’s Answers to Interrog. at No. 2.)
9
                This interrogatory response is based on plaintiff’s
10
     personal knowledge, and there is no indication that plaintiff is
11
     incompetent to testify on this issue at trial.         As such, under
12
     Federal Rule of Civil Procedure 56(c), plaintiff’s response to
13
     Interrogatory Number Two is properly considered as evidence at
14
     the summary judgment stage.      This evidence directly contradicts
15
     defendant’s evidence that it never made contact with plaintiff.
16
     (See Keith Decl. ¶ 10.)      The fact that plaintiff does not
17
     remember exactly when she told defendant to stop calling her does
18
     not fatally undermine the credibility of her evidence.          See
19
     Krapf, 2010 WL 2025323, at *2 (denying summary judgment for
20
     defendant in FDCPA case even though the plaintiff “could not
21
     specifically remember the dates when the [defendant] calling
22
     started or stopped.” (emphasis in original)).2         Defendant does
23
     2    In Mammen v. Bronson & Migliaccio, LLP, 715 F. Supp. 2d 1210
24   (M.D. Fla. 2009), the court considered a Section 1692d claim
     brought by plaintiffs, one of whom who testified that the
25   defendant debt collector told him “you’re lying” during a debt
26   collection call. Defendant’s discussion of Mammen in its reply
     brief asserts that the Mammen court considered the plaintiffs’
27   inability to specifically identify the phone call or caller he
     alleged harassed him in deciding to grant the defendant’s motion
28   for summary judgment. (Def.’s Reply in Supp. of Mot. for Summ.
                                     6
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 7 of 18

1    not cite, and the court is not aware of any, caselaw requiring

2    that a FDCPA plaintiff produce detailed contemporaneous notes

3    authenticating the time and date of every call with a defendant

4    debt collector in order to survive a motion for summary judgment.

5               Plaintiff’s opposition to defendant’s Motion for

6    Summary Judgment also relies on defendant’s call logs.          (Pl.’s

7    Opp. to Mot. for Summ. J., Ex. A (Docket No. 23-1).)          Defendant’s

8    call log lists dozens of calls as “answered” and lasting for

9    relatively long periods of time, e.g., 72 seconds, 39 seconds,

10   and 84 seconds.    Defendant claims that despite these nearly three

11   dozen “answered” calls, it never spoke to plaintiff.          (Keith

12   Decl. ¶ 11.)    Defendant explains that it has collection software

13   and that if a live person had been detected when it called

14   plaintiff, the software would have transferred the call to a

15   collector and automatically notated the time and date of the

16   connected call.    (Id. ¶ 13.)    Thus, the “answered” notation next

17   to the outgoing calls, defendant contends, does not mean that it

18   actually spoke with plaintiff.

19              Plaintiff offers a different interpretation of

20   defendant’s call logs: the calls demarcated as “answered” were
21   answered by her, and, on at least one occasion in summer 2016,

22
     J. at 4.) This is technically true: the court did note that the
23   plaintiffs were “unable to provide detailed information about the
     telephone calls [p]laintiffs received, including date, time, or
24   day of the week.” Id. at 1219. However, this does not appear to
     be the primary substantive reason that the Mammen court granted
25   defendant’s motion for summary judgment on the plaintiff’s
26   Section 1692d claim. The Mammen court held that calling someone
     a liar is not “akin to profanity or obscenity.” Id. It was, in
27   other words, the inadequacy of plaintiffs’ allegations, not their
     lack of authentication, that was fatal to the plaintiffs’ Section
28   1692d claim in Mammen.
                                     7
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 8 of 18

1    she told defendant to stop calling her, a request it allegedly

2    ignored.   (Pl.’s Answers to Interrog. at No. 2.)        The court

3    agrees that, when viewed in the light most favorable to the non-

4    moving party, defendant’s call logs could be interpreted as

5    corroborating plaintiff’s contentions.        Plaintiff’s answer to

6    Interrogatory Number Two and the defendant’s call logs raise a

7    “genuine dispute” as to whether or not plaintiff told defendant

8    to stop calling her at any point before her counsel mailed a

9    cease and desist letter to defendant. Based on the factual record

10   in this case, a reasonable jury could thus find that plaintiff

11   and defendant spoke and that, on at least one occasion in summer

12   2016, plaintiff orally told defendant to stop calling her.           To

13   the extent that this oral request also preceded any of

14   defendant’s calls, its materiality is undisputed.          Defendant

15   itself admits that a plaintiff would have a viable Section 1692d

16   claim against a defendant that called the plaintiff “after

17   receiving a cease and desist.”       (Mot. for Summ. J. at 6.)       See

18   Arteaga, 733 F.Supp.2d at 1227.       See also Tucker, 710 F. Supp. 2d

19   at 1305 (describing hypothetical repeated calls to a debtor who

20   asked debt collector to cease calling as “oppressive conduct”).
21              Defendant also argues that plaintiff’s Section 1692d

22   claim is time-barred.     The FDCPA’s one year statute of

23   limitations is subject to the discovery rule, under which the

24   limitations period begins to run only when a plaintiff “knows or

25   reasonably could have become aware of” an alleged violation.

26   Bondi v. Nationstar Mortg. LLC, 752 F. App’x 431, 433 (9th Cir.
27   2018)(internal quotations and citation omitted).         Defendant

28   contends that plaintiff’s Section 1692d claim is not timely
                                          8
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 9 of 18

1    because it was not brought within one year of plaintiff’s

2    “discovery” of the defendant’s first alleged Section 1692d

3    violation in summer 2016, i.e., the first time that defendant

4    allegedly called plaintiff after orally being asked not to.

5               This argument fails because under plaintiff’s theory of

6    defendant’s Section 1692d liability, each of the fourteen calls

7    that occurred after May 2017 was harassing and abusive since it

8    occurred after plaintiff repeatedly told defendant not to call

9    her.   The fact that plaintiff allegedly learned of defendant’s

10   first alleged violation in summer 2016 does not bar her from

11   asserting claims based on subsequent violations which occurred

12   within the statutory period.      As such, when the evidence is

13   viewed in the light most favorable to the non-moving party,

14   plaintiff’s Section 1692d claim is not time-barred because it is

15   based, in part, on conduct which occurred within the applicable

16   statutory period.

17              2.    Excessive Calling

18              Although plaintiff states that her claim of excessive

19   calling is based on both Section 1692d and Section 1692d(5), the

20   court considers that claim only under Section 1692d(5).3
21   3    Numerous courts have found that “concurrent claims for
22   violations of § 1692d and § 1692d(5) must be treated as a single
     claim under § 1692d(5) where . . . the underlying conduct fits
23   squarely within § 1692d(5).” Hollis v. LVNV Funding, No. EDCV
     18-1866 JGB KKx, 2019 WL 1091336, at *3 (C.D. Cal. Jan. 2, 2019)
24   (internal quotations and citation omitted). See, e.g., Fields v.
     Credit Mgmt. Sys., No. EDCV 14-1853 JGB (SPx), 2015 WL 11367930,
25   at *6 (C.D. Cal. Nov. 23, 2015)(“[W]here there is no factual
26   distinction between the underlying allegations, bringing two
     separate claims under sections 1692d and 1692d(5) for harassment
27   by telephone is redundant, and as such, improper.”); Stirling v.
     Genpact Servs., LLC, No. 2:11-CV-06369-JHN, 2012 WL 952310, at *3
28   (C.D. Cal. Mar. 19, 2012)(declining to allow a plaintiff to
                                     9
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 10 of 18

1                Section 1692d(5) of FDCPA specifically prohibits

2    “[c]ausing a telephone to ring or engaging any person in

3    telephone conversation repeatedly or continuously with intent to

4    annoy, abuse, or harass any person at the called number.”

5                Plaintiff alleges that defendant called her cellphone

6    “daily, often multiple times per day.”        (Compl. ¶ 11.)

7    Defendant’s records indicate it called plaintiff 18 times in

8    2015, approximately 90 times in 2016, and approximately 12 times

9    from the number 866-729-2722 in 2017.        (Keith Decl. ¶ 10.)

10   Plaintiff has not produced any evidence that defendant called her

11   more frequently than defendant’s records indicate.          Plaintiff

12   alleges that the mere volume of calls she received from defendant

13   raises a triable issue of fact as to defendant’s intent in

14   placing those calls.      Defendant disputes this claim and cites

15   several district court opinions holding that a FDCPA defendant’s

16   high call volumes alone did not evidence abusive intent.             See

17   e.g. Jiminez v. Accounts Receivable Mgmt., Inc., No. CV 09-9070-

18   GW AJWx, 2010 WL 5829206 at *5 (C.D. Cal. Nov. 15, 2010)

19   (granting summary judgment on Section 1692d claim where defendant

20   called plaintiff 72 times in 115 days because, absent some
21   unacceptable pattern of calls, “any reasonable juror” could only

22   find that the debt collector’s calls were placed “with the intent

23
     concurrently pursue Section 1692d and Section 1692d(5) claims on
24   the grounds that doing so would “effectively eviscerate the
     requisite intent contemplated in situations governed by §
25   1692d(5)” and “render that entire subsection superfluous.”).
26   Plaintiff’s excessive calling allegations fit squarely within the
     purview of Section 1692d(5). Given this, the court declines to
27   consider plaintiff’s redundant Section 1692d claim for excessive
     calling and will evaluate plaintiff’s excessive calling
28   allegations exclusively under Section 1692d(5).
                                     10
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 11 of 18

1    to reach [plaintiff] to collect the [d]ebt” and not with the

2    intent to annoy, abuse, or harass); Tucker v. CBE Grp., Inc., 710

3    F. Supp. 2d 1301 (M.D. Fla. 2010) (granting summary judgment for

4    defendant on Section 1692d because 57 calls, seven of which were

5    on a single day, do not evidence an intent to annoy); Jones v.

6    Rash Curtis & Assocs., No. C 10-00225 JSW, 2011 WL 2050195, at *3

7    (N.D. Cal. Jan. 3, 2011) (granting summary judgment for defendant

8    on Section 1692d claim because 179 calls in a year, in and of

9    itself, did not raise a triable issue as to whether the calls

10   were initiated with intent to harass).

11               Defendant also relies heavily on Arteaga, 733 F. Supp.

12   2d 1218.    In that case, Judge O’Neill held that absent some other

13   egregious feature of the calls, “daily” or “near daily” telephone

14   calls did not constitute harassment as a matter of law.              In

15   granting the defendant debt collector’s motion for summary

16   judgment on the plaintiff’s Section 1692d and 1692d(5) claims,

17   Judge O’Neill cited the absence of evidence that “[defendant]

18   called [plaintiff] immediately after she hung up, called multiple

19   times in a single day, called her place of employment, family, or

20   friends, called at odd hours, or called after she requested
21   [defendant] to cease calling.”       Id. at 1229.    Relying on Arteaga,

22   defendant contends that plaintiff’s Section 1692d(5) claim fails

23   as a matter of law because “in cases where there is only a high

24   frequency of calls, some conduct does not constitute harassment

25   as a matter of law.”      (Def.’s Mot. in Supp. of Summ. J. at 6

26   (Docket No. 13).)
27               Defendant is correct that many district courts

28   considering Section 1692d(5) claims have granted summary judgment
                                          11
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 12 of 18

1    for defendants where there is a high volume of calls but no other

2    factors indicative of an intent to annoy, e.g. calls at

3    inconvenient hours or locations.          However, several district

4    courts have been more reluctant to resolve the question of intent

5    at the summary judgment stage.       In Akalwadi v. Risk Management

6    Alternatives, Inc., 336 F. Supp. 2d 492 (D. Md. 2004), for

7    example, the court denied cross-motions for summary judgment

8    where the defendant made 26 or 28 calls to plaintiff in a two-

9    month period, including three on one day.         After noting the

10   “disagreement among district courts as to the specific volume and

11   pattern of calls that will allow a plaintiff to raise a triable

12   issue of fact of the defendant's intent to annoy or harass,” the

13   court in Krapf v. Nationwide Credit Inc., No. SACV 09-00711

14   JVSMLG, 2010 WL 2025323, at *3 (C.D. Cal. May 21, 2010), likewise

15   denied summary judgment to a defendant that had called the

16   plaintiff 180 times in a single month.

17                This court is of the mind that sometimes, as the court

18   in Majeski v. I.C. System, Inc., No. 08 CV 5583, 2010 WL 145861

19   (N.D. Ill. Jan. 8, 2010), noted, “the reasonableness of the

20   volume and pattern of telephone calls is a question of fact best
21   left to a jury.”     See id. at *3.       It is true that in the instant

22   case, plaintiff provides no evidence that defendant called her at

23   an inconvenient location or at inappropriate hours.          Nor are

24   there allegations or evidence that defendant used abusive

25   language.    There is simply the volume, extent, and frequency of

26   defendant’s calls, which occurred between 2015 and 2017, at most
27   90 in a year, and sometimes more than once in a single day.

28   Perhaps defendant’s first and second calls to plaintiff were made
                                          12
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 13 of 18

1    purely with the intent to reach plaintiff to collect the debt.

2    But was the eightieth?      The hundredth?    The hundred and

3    twentieth?    In the view of this court, these circumstances give

4    rise to a genuine disputed issue of material fact as to

5    defendant’s intent that is not appropriately resolved at the

6    summary judgment stage.      If, as defendant maintains, it never

7    made contact with plaintiff, why did it persist in calling her

8    after dozens and dozens of unanswered calls?         Plaintiff’s theory

9    -- that defendant engaged in this conduct because it intended to

10   grind her down, harass and oppress her with the sheer volume and

11   incessance of its calls -- is no less plausible than defendant’s

12   explanation that it called merely to collect the debt.           As such,

13   there is a genuine dispute as to the material fact of whether or

14   not defendant called plaintiff with the intent to harass, abuse,

15   or oppress her.

16                Defendant also argues that plaintiff’s Section 1692d(5)

17   claim is time-barred.      Specifically, it contends that all conduct

18   occurring before May 2, 2017 is outside the statutory period and

19   that since defendant only called plaintiff 14 times after May 2,

20   2017, it did not intend to harass her: 14 calls in a year does
21   not, as a matter of law, defendant contends, evidence abusive

22   intent.

23                Plaintiff counters that because of the “continuing

24   violation” doctrine, her Section 1692d(5) claim is not in any way

25   time barred.    (Pl.’s Opp. to Mot. for Summ. J. at 8-9 (Docket No.

26   23).)   Under that doctrine, which district courts have applied in
27   the FDCPA context, a plaintiff may recover “for actions that take

28   place outside the limitations period if these actions are
                                          13
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 14 of 18

1    sufficiently linked to unlawful conduct within the limitations

2    period [.]”      Komarova v. Nat’l Credit Acceptance, Inc., 175 Cal.

3    App. 4th 324, 343 (1st Dist. 2009) (quoting Richards v. CH2M

4    Hill, Inc., 26 Cal. 4th 798, 812 (2001)).         “The key is whether

5    the conduct complained of constitutes a continuing pattern and

6    course of conduct as opposed to unrelated discrete acts.”            Joseph

7    v. J.J. Mac Intyre Cos., L.L.C., 281 F. Supp. 2d 1156, 1161 (N.D.

8    Cal. 2003).      If there is a pattern of allegedly unlawful conduct,

9    a suit is timely filed if it is brought “within one year of the

10   most recent date on which the defendant is alleged to have

11   violated the FDCPA.”      Id. (quoting Padilla v. Payco Gen. Am.

12   Credits, Inc., 161 F. Supp. 2d 264, 273 (S.D.N.Y. 2001)).

13               Defendant’s call logs evidence a relatively steady

14   stream of telephone calls that began in 2015 and continued up

15   until August 2017.     Plaintiff’s Section 1602d(5) claim is

16   predicated on the repetitive and continuous nature of these

17   calls.   As such, the fourteen calls which occurred within the

18   statutory period are united with the dozens that preceded them in

19   a single course of conduct.       Plaintiff’s 1692d(5) claim was

20   brought “within one year of the most recent date on which the
21   defendant is alleged to have violated [Section 1692d(5)].”            See

22   Joseph, 281 F. Supp. 2d at 1161.          Accordingly, it is not barred

23   by the statute of limitations.

24               3.    Unfair or unconscionable means of debt collection

25               Section 1692f of the FDCPA (“Section 1692f”) prohibits

26   a debt collector from using “unfair or unconscionable means to
27   collect or attempt to collect any debt.”         15 U.S.C. § 1692f.

28   Plaintiff alleges that defendant violated Subsection 1692f of the
                                          14
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 15 of 18

1    FDCPA by: (1) calling her an excessive number of times between

2    early 2016 and September 2017; and (2) falsely threatening to

3    pursue legal action against her without actually intending to

4    pursue that course of action.       (Compl. ¶ 22.)

5                Section 1692f “serves a backstop function, catching

6    those ‘unfair practices’ which somehow manage to slip by §§ 1692d

7    & 1692e.”    Edwards v. McCormick, 136 F. Supp. 2d 795, 806 (S.D.

8    Ohio 2001).    Given this purpose, “courts have dismissed claims

9    under 15 U.S.C. § 1692f where such claims are based on facts that

10   are also the basis for another more specific FDCPA claim.”

11   Martin v. Target Card Servs., No. CV 17-5372 PA (MRWx), 2018 WL

12   2723258, at *5 (C.D. Cal. Apr. 24, 2018).         See, e.g., Lake v.

13   Consumer Adjustment Co., Inc., No. 4:15-CV-01495-JCH, 2015 WL

14   8770719, at *4 (E.D. Mo. Dec. 14, 2015) (dismissing a plaintiff’s

15   claim under Section 1692f which arose from the same set of

16   factual allegations as his Section 1692e claim); Foti v. NCO Fin.

17   Sys., Inc., 424 F. Supp. 2d 643, 667 (S.D.N.Y. 2006) (holding

18   that the plaintiffs’ Section 1692f claim was deficient where the

19   plaintiffs did not “identify any misconduct beyond that which

20   Plaintiffs assert violate other provisions of the FDCPA.”);
21   Turner v. Prof’l Recovery Servs., Inc., 956 F. Supp. 2d 573, 580-

22   81 (D.N.J. 2013) (granting summary judgment for defendant on §

23   1692f claim based entirely on alleged conduct encompassed by

24   Sections 1692c(a)(1) and 1692d of the FDCPA).

25               Thus, to the extent that plaintiff’s Section 1692f

26   claim is grounded in defendant’s allegedly excessive phone calls,
27   the court will dismiss that claim because those allegations were

28   already considered in the context of plaintiff’s Section 1692d(5)
                                          15
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 16 of 18

1    claim.

2                Plaintiff also alleges that defendant violated Section

3    1692f by falsely threatening, in November 2016, to file a lawsuit

4    against plaintiff.4     (Compl. ¶ 22.)     Defendant contends that this

5    claim is time barred.

6                Though the continuing violation doctrine saves

7    plaintiff’s Section 1692d(5) claim from being untimely, it cannot

8    do the same for plaintiff’s Section 1692f claim.          Plaintiff

9    alleges a single discrete empty threat of litigation that

10   occurred in November 2016, and not, for example, a series of

11   empty threats that began in November 2016 and continued beyond

12   May 2017.    The alleged violation is not a “pattern” of behavior

13   that spans across and beyond the limitations period, but a

14   discrete act that occurred well before May 2, 2017.          As such,

15   plaintiff’s claim that defendant violated Section 1692f by

16   threatening litigation, without intending to pursue it, is time-

17   barred.

18               For the foregoing reasons, the court will grant

19   defendant’s Motion for Summary Judgment with respect to

20   plaintiff’s Section 1692f claim.
21         B.    Rosenthal Act Claim

22               California’s Rosenthal Act prohibits debt collectors

23

24   4    Since Section 1692e(5) explicitly prohibits debt collectors
     from makings “threat[s] to take any action that cannot legally be
25   taken or that is not intended to be taken,” these facts would
26   arguably more appropriately form the basis of a Section 1692e
     claim. Since claims arising out of defendant’s alleged November
27   2016 claim are time barred, however, the court declines to grant
     summary judgment for defendant merely because plaintiff has
28   improperly denominated her claims.
                                     16
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 17 of 18

1    from engaging in unfair or deceptive practices in the collection

2    of consumer debts.     Cal. Civ. Code § 1788.1.      Under the Rosenthal

3    Act, “every debt collector collecting or attempting to collect a

4    consumer debt shall comply with the provisions of Sections 1692b

5    to 1692j, inclusive, of, and shall be subject to the remedies in

6    Section 1692k of, Title 15 of the United States Code.”           Cal. Civ.

7    Code § 1788.17.

8                 Because the court finds that summary judgment is not

9    appropriate on plaintiff’s Section 1692d and Section 1692d(5)

10   FDCPA claims, the court must also deny defendant’s motion for

11   summary judgment on her Rosenthal Act claim, to the extent that

12   that claim is premised on defendant’s alleged violation of those

13   sections of the FDCPA.

14                IT IS THEREFORE ORDERED that defendant’s Motion for

15   Summary Judgment (Docket No. 12) be, and hereby is, GRANTED with

16   respect to plaintiff’s claim that defendant violated Section

17   1692f by engaging in unfair and unconscionable debt collection

18   practices;

19                IT IS FURTHER ORDERED that defendant’s Motion for

20   Summary Judgment be, and hereby is, DENIED with respect to
21   plaintiff’s claim that defendant violated Section 1692d by

22   calling her after she requested it cease and desist contacting

23   her;

24                IT IS FURTHER ORDERED that defendant’s Motion for

25   Summary Judgment be, and hereby is, also DENIED with respect to

26   plaintiff’s claim that defendant violated Section 1692d(5) by
27   calling her excessively;

28                AND IT IS FURTHER ORDERED that defendant’s Motion for
                                          17
     Case 2:18-cv-01097-WBS-DB Document 34 Filed 07/03/19 Page 18 of 18

1    Summary Judgment be, and hereby is, DENIED with respect to

2    plaintiff’s Rosenthal Act claim.

3    Dated:   July 3, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          18
